335 F.3d 857
Edwin F. DAVID, on behalf of himself and a class of all persons similarly situated, Plaintiff-Appellant,v.CITY OF LOS ANGELES, Defendant-Appellee.
No. 00-57091.
United States Court of Appeals, Ninth Circuit.
Filed July 7, 2003.

1
William A. Kent, Esq., Irvine, CA, for Plaintiff-Appellant.


2
Dorothy Berry, Los Angeles City Attorney's Office, Renee J. Laurents, Deputy City Attorney, Office of the City Attorney, Los Angeles, CA, for Defendant-Appellee.


3
On Remand from the United States Supreme Court.


4
Before: KOZINSKI and FERNANDEZ, Circuit Judges, and KING,1 District Judge.

ORDER

5
The district court issued an order granting summary judgment against Edwin F. David in his action against the City of Los Angeles. We affirmed on most issues. However, we reversed on David's claim that the delay in holding a hearing after David's car was seized violated his due process rights. See David v. City of Los Angeles, 307 F.3d 1143, 1145-47 (9th Cir. 2002). The Supreme Court disagreed with our disposition of that issue and reversed our decision in that respect. See City of Los Angeles v. David, ___ U.S. ___, 123 S.Ct. 1895, 155 L.Ed.2d 946 (2003).


6
Therefore, based upon the decision of the Supreme Court, we affirm the district court's judgment in its entirety.


7
AFFIRMED.



Notes:


1
 The Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation